DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bish et al. (US Patent No. 6638999), in view of Percec et al. (US Patent No. 7470762).
Regarding claims 1, 3-8, and 11-13; Bish et al. teaches in a preferred embodiment, a fluoroelastomer prepared from tetrafluoroethylene (instant (A1); claims 3-4), perfluoro(methyl vinyl) ether (instant (A2); claims 5-6), and 8-CNVE (perfluoro(8-cyano-5-methyl-3,6-dioxa-1-octene) (instant (A3)); and a 1 part by weight (0.9 wt.% of the total composition) of diphenyl guanidine curing agent [col9, line24-67; table I, Ex2].  
Bish et al. does not explicitly teach wherein the curing agent (B) is employed in an amount of 0.1 to 10 mole percent of a curing agent of the instant formula (I).  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233; see MPEP §2144.05.  At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the mole percent of the curing agent (B), and would have been motivated to do so in order to accelerate vulcanization.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
Bish et al. teaches the curing agent of the present invention is a nitrogen containing nucleophilic compound, for example, a substituted amidine compound [col4, line4-22], however does not explicitly teach an amidine compound required by the instant claims.  Percec et al. teaches amidine based catalysts for the polymerization or copolymerization of vinyl halide monomers (e.g. vinylidene fluoride) [col4, line48-60], 2NC(=NH)SO2H; sulfinoamidine) [col15, line66-col16, line12], which corresponds to the instant formula (I) wherein R1 is H, R2 is NH2, and R3 is SO2H.  Percec et al. teaches the catalyst is dependent upon the desired reaction rate and is generally employed in an amount of from about 0.1 to about 1 moles per mole of initiator.  Bish et al. and Percec et al. are analogous art because they are both concerned with the same field of endeavor, namely the polymerization of halide and ethylenically unsaturated compounds.  At the time of the invention, a person having ordinary skill in the art would have found it obvious to add from about 0.1 to 1 moles of the formamidinesulfinic acid catalyst, as taught by Percec et al., to the composition of Bish et al., and would have been motivated to do so in order to catalyze the initiation reaction and continue the grow of the polymer chain at a desired reaction rate, as suggested by Percec et al. [col15, line67-col16, line 2, line13-14].
	Regarding claims 2 and 10; Bish et al. teaches the composition may further comprise a second curing agent, for example bis(aminophenols), and bis(aminothiophenols) [col5, line50, 65-67], typically employed in an amount of preferably 1.0 to 2.5 parts per 100 parts or fluoroelastomer (i.e. 1.0-2.5 phr) [col6, line53-55].  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  At the time of the invention, a person having ordinary skill in the art would have found it obvious to add the second curing agent (i.e. bis (amino(thio)phenols)) to the perfluoroeslastomer containing composition of the present invention, and would have been motivated to do so in order to enable a “dual cure" 
Regarding claims 9 and 14, Bish et al. teaches additives, such as carbon black, can be incorporated into the composition of the present invention [col6, line26].  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  At the time of the invention, a person having ordinary skill in the art would have found it obvious to add carbon black to the perfluoroelastomer containing composition of the present invention, and would have been motivated to do so in order to balance modulus, tensile strength, elongation, hardness, abrasion resistance, conductivity, and processability of the compositions, as suggested by Bish et al. [col6, line63-66].

Terminal Disclaimer
The terminal disclaimer filed on 16 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 6638999 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767